Citation Nr: 0107295	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-16 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for generalized 
anxiety disorder with obsessive/compulsive and somatization 
disorders, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for a herniated 
nucleus pulposus, L4-5 and L5-S1, postoperative, with 
degenerative changes, currently evaluated as 40 percent 
disabling.

3.  Entitlement to an increased evaluation for irritable 
bowel syndrome, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for degenerative 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for a scar over 
the right eyebrow, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 10 percent disabling.

8.  Entitlement to an increased evaluation for the residuals 
of a left hand injury, currently evaluated as 10 percent 
disabling.

9.  Entitlement to a compensable evaluation for mild 
Dupuytren's contracture of the middle finger and thumb of the 
right hand.

10.  Entitlement to a compensable evaluation for the 
residuals of a right ankle sprain.

11.  Entitlement to a compensable evaluation for 
costochondritis.

12.  Entitlement to a compensable evaluation for a right ear 
hearing loss disability.

13.  Entitlement to a compensable evaluation for allergic 
rhinitis.

14.  Entitlement to a compensable evaluation for hemorrhoids.

15.  Entitlement to a compensable evaluation for 
postoperative bilateral inguinal hernias.

16.  Entitlement to a compensable evaluation for Telogen 
effluvium.

17.  Whether the reduction from 40 percent to 0 percent for 
the service-connected joint pain, night sweats and fatigue 
was proper.

18.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1996.

This appeal arose from a November 1998 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the above-noted claims.  
These denials were confirmed and continued by rating actions 
issued in July 1999 and May 2000.

The issues of entitlement to increased evaluations for a 
generalized anxiety disorder, a low back herniated nucleus 
pulposus, headaches, mild Dupuytren's contracture of the 
right middle finger and thumb, hemorrhoids and the issue of 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities will be subject to the attached remand.


FINDINGS OF FACT

1.  The veteran's irritable bowel syndrome is manifested by 
diarrhea three to four times per week, positive bowel sounds 
and a tender epigastrium.

2.  From December 1, 1997, the date of the veteran's claim 
for an increased evaluation, to January 12, 1998, the 
effective date of the change in the schedule for rating 
cardiovascular disorders, to include hypertension, the 
veteran's hypertension was manifested by diastolic readings 
of predominantly 100 or less.

3.  The rating criteria used to evaluate cardiovascular 
disorders, to include hypertension, were amended effective 
January 12, 1998; neither version is more favorable and he 
will therefore be evaluated under both rating criteria 
following this date.

4.  From January 12, 1998, the veteran's hypertension has 
been manifested by diastolic readings of less than 100, with 
continuous medication needed for control.

5.  The veteran's right eyebrow scar is manifested by no 
visible scar and is asymptomatic.

6.  The veteran's right ankle sprain residuals are manifested 
by full range of motion and no complaints of pain on 
movement.

7.  The veteran's right knee arthritis is manifested by full 
range of motion without complaints of pain, stable medial and 
collateral ligaments and no evidence of chondromalacia.

8.  The veteran's left hand injury residuals are manifested 
by a normal sensory examination, normal grip strength and 
normal function.

9.  The veteran's costochondritis is manifested by subjective 
complaints of chest discomfort.

10.  The veteran's allergic rhinitis is manifested by 
complaints of rhinorrhea with associated sneezing and 
conjunctiva.

11.  The veteran's bilateral inguinal hernias are manifested 
by no current evidence of recurrence.

12.  The veteran's Telogen effluvium is manifested by male 
pattern, nonscarring alopecia of the frontal scalp with 
diffuse mild erythema and mild scaling.

13.  The service-connected right ear hearing loss is 
manifested by an average pure tone threshold at 500, 1,000, 
2,000, 3,000 and 4,000 hertz of 49 decibels.  Speech 
discrimination ability is 96 percent in the right ear.

14.  The veteran was awarded a 40 percent evaluation for 
joint pains, night sweats and fatigue by a rating action 
issued in April 1997, effective February 1, 1996.  In 
November 1998, the RO issued a rating action which reduced 
the evaluation assigned to this disorder to 0 percent, 
effective December 1, 1998.

15.  The reduction in the evaluation was based on evidence 
that demonstrated improvement in the veteran's joint pain, 
night sweats and fatigue.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the service-connected irritable bowel syndrome have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, Code 7319 
(2000).

2.  From December 1, 1997 to January 12, 1998, the criteria 
for an evaluation in excess of 10 percent for the service-
connected hypertension have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 3.321(b)(1), Part 4, including 
§§ 4.1, 4.2, 4.7, Code 7101 (1998).

3.  Neither version of the rating criteria for rating 
cardiovascular disorders, to include hypertension, is more 
favorable to the veteran.  VAOPGCPREC 3-2000 (April 10, 
2000).

4.  Following January 12, 1998, the criteria for an 
evaluation in excess of 10 percent for the service-connected 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 
4.2, 4.7, Code 7101 (2000).

5.  The criteria for an evaluation in excess of 10 percent 
for the service-connected scar over the right eyebrow have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, Code 7800 
(2000).

6.  The criteria for an evaluation in excess of 0 percent for 
the service-connected right ankle sprain residuals have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.31, 4.40, 4.45, Code 5271 (2000).

7.  The criteria for an evaluation in excess of 10 percent 
for right knee arthritis have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 3.321(b)(1), Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Codes 5003, 
5257, 5260, 5261 (2000).

8.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a left hand injury have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321(b)(1), Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Code 8515 
(2000).

9.  The criteria for an evaluation in excess of 0 percent for 
costochondritis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.20, 4.40, 4.56, Code 5321 (2000).

10.  The criteria for an evaluation in excess of 0 percent 
for allergic rhinitis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 3.321(b)(1), Part 4, including 
§§ 4.1, 4.2, 4.7, Code 6522 (2000).

11.  The criteria for an evaluation in excess of 0 percent 
for postoperative bilateral inguinal hernias have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, Code 7338 
(2000).

12.  The criteria for an evaluation in excess of 0 percent 
for Telogen effluvium (claimed as hair loss) have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, 4.20, Code 
7806 (2000).

13.  The criteria for a compensable evaluation for a right 
ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 
4.2, 4.7, 4.85, Code 6101 (1998 & 2000).

14.  The December 1998 reduction to 0 percent for the 
service-connected joint pain, night sweats and fatigue was 
proper and the 40 percent disability evaluation is not 
restored.  38 C.F.R. § 3.344(a) & (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluations

The veteran had contended that he is entitled to increased 
disability evaluations for his service-connected irritable 
bowel syndrome, hypertension, right eyebrow scar, right ankle 
sprain residuals, right knee arthritis, the residuals of an 
injury to the left hand, costochondritis, allergic rhinitis, 
postoperative bilateral inguinal hernias, hair loss and a 
right ear hearing loss disability.

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records and 
recent medical treatment records.  The veteran has been 
afforded a disability evaluation examination.  He has 
declined a personal hearing.  The Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  The Board also finds that requirements 
regarding notice which must be provided to the veteran 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) have been satisfied by 
the letters and statements of the case which were provided to 
the veteran by the RO.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


Irritable bowel syndrome

The veteran was treated at the Evans Army Community Hospital 
between November 1996 and April 1997 for complaints of watery 
diarrhea.  On November 12, 1996, he was noted to have 
positive bowel sounds and a soft abdomen.  He displayed mild 
tenderness.  On April 30, 1997, he had positive bowel sounds, 
with no palpable masses.  The diagnoses were 
gastroenteritis/irritable bowel syndrome.

The veteran was examined by VA in June 1998.  He stated that 
he would have diarrhea three to four times per week.  He 
indicated that he had to avoid cheese and spicy foods.  He 
noted that he would bloat quickly after meals; he would then 
experience symptoms in close proximity to meals.  The 
objective examination noted normal bowel sounds and a normal 
liver/spleen span.  He was nontender to palpation in all four 
quadrants and there were no palpable masses.  

Records from Evans Army Community Hospital developed between 
September and December 1998 showed treatment for nonspecific 
colitis.  On September 14, he was noted to have positive 
bowel sounds and a tender epigastrium.  

The veteran's irritable bowel syndrome is currently assigned 
a 30 percent disability evaluation.  According to the 
applicable criteria, a 30 percent disability evaluation is 
warranted for severe irritable colon syndrome manifested by 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. Part 4, Code 
7319 (2000).  This is the maximum amount of compensation 
allowable pursuant to the rating schedule; as a consequence, 
it is determined that a schedular evaluation in excess of 30 
percent for the service-connected irritable bowel syndrome is 
not in order.



Hypertension

Initially, it is noted that the rating criteria pertaining to 
cardiovascular disorders, to include hypertension, were 
amended effective January 12, 1998.  According to VAOPGCPREC 
3-2000 (April 10, 2000), the Board is to apply the criteria 
in effect prior to the amendment for any period prior to the 
effective date of the regulatory change.  For the period 
after the effective date of the regulatory change, the Board 
is to apply whichever criteria is found to be more favorable 
to the appellant.  Therefore, in this case, the old criteria 
will be used to evaluate the veteran's hypertension prior to 
January 12, 1998, and both criteria will be relied on for the 
period after January 12, 1998, as neither is more favorable 
to the appellant.

According to the criteria in effect prior to January 12, 
1998, a 10 percent disability evaluation is warranted for 
hypertension when the diastolic pressure is predominantly 100 
or more.  A 20 percent requires that the diastolic pressure 
be predominantly 110 or more with definite symptoms.  
38 C.F.R. Part 4, Code 7101 (1998).

According to the criteria in effect after January 12, 1998, a 
10 percent disability evaluation for hypertension is 
warranted when the diastolic pressure is predominantly 100 or 
more, or the systolic pressure is predominantly 160 or more, 
or the minimum evaluation for an individual with a history of 
diastolic pressure of 100 or more who needs continuous 
medication for control.  A 20 percent evaluation requires 
diastolic pressure predominantly 110 or more or systolic 
pressure of predominantly 200 or more.  38 C.F.R. Part 4, 
Code 7101 (2000).

The objective evidence of record developed between December 
1, 1997 and January 12, 1998 showed that the veteran's 
diastolic pressure was less than 100.  There was no evidence 
that his diastolic pressure was 110 or more during this time 
period.

The evidence developed after January 12, 1998 included 
outpatient treatment records from the Evans Army Community 
Hospital.  Notations from March 23 and April 28, 1998 noted 
that his blood pressure was 128/76 and 116/73, respectively.  
His hypertension was noted to be under control.  In June 
1998, he was examined by VA.  This noted a blood pressure 
reading of 118/80.  The cardiovascular examination was within 
normal limits.  The veteran stated that his blood pressure 
averaged around 122/84.  Records from the Evans Army 
Community Hospital developed between August 1998 and June 
1999 showed that his blood pressure readings ranged between 
120-139/69-93.  It was noted that his condition was under 
good control.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent between December 
1, 1997 and January 12, 1998 is not warranted.  The evidence 
developed during this time period did not show that he 
experienced diastolic pressure readings of 110 or more with 
definite symptoms.  Nor is there any objective evidence that 
an evaluation in excess of 10 percent is warranted under 
either the old or the new regulations after January 12, 1998.  
Again, his diastolic pressure readings were not predominantly 
110 or more with definite symptoms, nor was his systolic 
pressure predominantly 200 or more.  Therefore, it is found 
that a schedular evaluation in excess of 10 percent for the 
service-connected hypertension is not justified.


Right eyebrow scar

The pertinent evidence of record consisted of the VA 
examination of the veteran conducted in June 1998.  He noted 
at that time that the scar was generally asymptomatic.  The 
physical examination found no visible scar by the eyebrow.

According to the applicable criteria, a 10 percent disability 
evaluation is warranted for moderately disfiguring scars of 
the face.  A 20 percent evaluation requires severely 
disfiguring scars to the head, face, or neck, especially if 
producing a marked and unsightly deformity of the eyelid, 
lips or auricles.  38 C.F.R. Part 4, Code 7800 (2000).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service-
connected right eyebrow scar is not warranted.  There is no 
objective indication that this scar is severely disfiguring.  
There was no suggestion that it had produced a marked and 
unsightly deformity of the eyelid.  In fact, the VA examiner 
could not find a visible scar over the right eyebrow.  Nor 
has the veteran reported any complaints concerning this scar 
since the June 1998 VA examination, thus suggesting that it 
has not worsened.  Therefore, it is found that a schedular 
evaluation in excess of 10 percent for the right eyebrow scar 
is not justified.


Right ankle sprain residuals

The veteran originally sprained his ankle in service during a 
softball game.  An x-ray obtained on October 3, 1996 revealed 
ossification involving the distal tibiofibular interosseous 
ligaments; there was also a small plantar calcaneal spur and 
an os supranavicualae.  The assessment was no acute process.

The veteran was examined by VA in June 1998.  He indicated 
that the ankle might get sore and twist easily.  He noted 
that he might have tenderness over the lateral malleolar 
area.  The examination noted that his ankle displayed full 
range of motion; specifically, dorsiflexion was from 0 to 20 
degrees and plantar flexion was from 0 to 45 degrees.  There 
were no complaints of pain upon movement.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).

According to the applicable criteria, a 10 percent disability 
evaluation requires marked limitation of motion of the ankle.  
38 C.F.R. Part 4, Code 5271 (2000).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 0 percent for the service-
connected right ankle sprain residuals is not warranted.  In 
order to justify the assignment of a 10 percent disability 
evaluation, the objective evidence of record would have to 
show marked limitation of motion of the affected ankle.  In 
the instant case, the veteran has displayed full, normal 
range of motion.  Moreover, he did not report experiencing 
any pain on motion.  Finally, despite receiving treatment for 
other disorders after the June 1998 VA examination, he has 
never made any reference to other difficulties with the right 
ankle.  No treatment has been sought for this condition.  
Therefore, there is no basis upon which to award a schedular 
compensable evaluation for the veteran's service-connected 
right ankle sprain residuals.


Right knee arthritis

The pertinent evidence of record included 1996 to 1998 
treatment records from the Evans Army Community Hospital.  
These included the report of an October 3, 1996 x-ray, which 
revealed a small spur projecting off the superior aspect of 
the right patella.

VA examined the veteran in June 1998.  He denied any specific 
injury to the knee, commenting that the symptoms had 
gradually had their onset over time.  He avoided kneeling 
because of a subjective sensation of instability in the knee 
joint.  He denied locking, buckling or swelling.  The 
objective examination found full range of motion (0 to 140 
degrees).  The anterior Drawer sign, the Lachman's test and 
the McMurray's tests were all negative.  The medial and 
lateral collateral ligaments were stable and there was no 
evidence of chondromalacia.

According to the applicable criteria, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. Part 4 Code 5003 
(2000).  These 10 or 20 percent evaluations may not be 
combined with ratings based on limitation of motion.  In 
other words, if there is limitation of motion of some joints, 
evaluations should only be assigned based upon the limited 
motion.  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment.  38 C.F.R. Part 4, Code 5257 (2000).  A 10 
percent evaluation is also warranted when flexion of either 
leg is limited to 45 degrees or when extension is limited to 
10 degrees; a 20 percent evaluation requires that flexion be 
limited to 30 degrees or that extension be limited to 15 
degrees.  38 C.F.R. Part 4, Codes 5260, 5261 (2000).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service-
connected right knee arthritis is not warranted.  The veteran 
has been awarded a 10 percent disability evaluation based 
upon x-ray evidence of arthritis.  However, a 20 percent 
evaluation is not warranted pursuant to 38 C.F.R. Part 4, 
Code 5003, since there is no objective evidence that this 
arthritis has resulted in occasional incapacitating 
exacerbations.  There is no indication that a 20 percent 
evaluation under any other applicable rating code is 
justified.  There is no evidence of moderate impairment of 
the knee, including recurrent subluxation or lateral 
instability.  In fact, the June 1998 VA examination noted 
that his ligaments were stable.  Nor is there any indication 
that flexion of the leg is limited to 30 degrees or that 
extension is limited to 15 degrees.  Rather, the VA 
examination indicated that he had full and pain-free motion.  
Significantly, while the veteran has sought treatment for 
other ailments following the June 1998 VA examination, he has 
never made any reference to further difficulties with the 
right knee; thus, there is no indication that the knee 
condition has worsened since that time.  Therefore, it is 
concluded that there is no objective evidence of record to 
justify the assignment of a schedular evaluation in excess of 
10 percent for the right knee arthritis.


Residuals of an injury to the left hand

The veteran originally injured his left hand with a chisel in 
July 1977.  The VA examination conducted in June 1998 noted 
his complaints that he might get cramps in the index finger; 
he also stated that he had decreased sensory appreciation 
over the palmar aspect of the hand at the base of the thumb 
and index finger.  The objective examination noted post-
surgical repair scars on the left hand.  The sensory 
examination noted a normal ability to discern sharp and dull 
sensations.  He displayed normal grip, as well as normal 
functioning of the left hand.

According to the applicable criteria, a 10 percent evaluation 
is warranted for mild incomplete paralysis of the median 
nerve of the minor upper extremity.  A 20 percent evaluation 
requires moderate incomplete paralysis.  38 C.F.R. Part 4, 
Code 8515 (2000).  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis.  
Complete paralysis is described under the criteria needed to 
warrant a 60 percent disability evaluation.  This requires 
that the hand be inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); incomplete and defective 
pronation, absence of flexion of the index finger and feeble 
flexion of the middle finger, inability to make a fist, index 
and middle fingers remain extended; cannot flex the distal 
phalanx of the thumb, defective opposition and abduction of 
the thumb, at right angles to the palm; flexion of wrist 
weakened; and pain with trophic disturbances.  38 C.F.R. Part 
4, Code 8515 (2000).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service-
connected left hand injury residuals is not warranted.  There 
is no objective evidence of record that the veteran suffers 
from moderate incomplete paralysis of the median nerve of the 
left upper extremity.  Rather, the evidence shows that the 
veteran has good grip strength and normal functioning of the 
left hand.  Importantly, while the veteran has sought 
treatment for numerous conditions subsequent to the June 1998 
VA examination, he has never sought such treatment for 
complaints involving the left hand.  Thus, there is no 
evidence to suggest that this condition has progressed beyond 
that noted at the time of the June 1998 examination.  
Therefore, the evidence does not support a finding of 
entitlement to an increased schedular evaluation for this 
disorder.



Costochondritis

Records from the Evans Army Community Hospital noted that the 
veteran was seen with complaints of chest pain on March 31, 
1997.  A chest x-ray was clear and an EKG was within normal 
limits.  

The veteran was examined by VA in June 1998.  He indicated 
that he had been hospitalized for nonspecific chest pain.  A 
treadmill test had been negative.  His discomfort appeared to 
be associated with stress.  He said that he would have 
symptoms every two to three months; they were worse with 
stress.  Chest wall syndrome was diagnosed.

Initially, when an unlisted condition is encountered it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2000).

The veteran's condition has been rated by analogy to an 
injury to Muscle Group XXI, which affects respiration 
(thoracic muscle group).  A noncompensable evaluation is 
warranted for slight injury to Muscle Group XXI.  A 10 
percent evaluation requires moderate injury.  38 C.F.R. Part 
4, Code 5321 (2000).

A slight disability of the muscles follows a simple wound of 
the muscle without debridement or infection.  The objective 
findings include minimal scar; no evidence of fascial defect, 
atrophy, or impaired tonus; no impairment of function.  
38 C.F.R. § 4.56(d)(1) (2000).

A moderate disability of the muscles requires a through and 
through or deep penetrating wounds of relatively short track 
by a single bullet or small shell or shrapnel fragments.  The 
objective findings include entrance and (if present) exit 
scars linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests. 38 C.F.R. § 4.56(d) 
(2) (2000).

After a careful review of the evidence of record, it is found 
that an increased evaluation for costochondritis is not 
warranted.  There is no objective indication that the veteran 
suffers from moderate impairment of Muscle Group XXI.  In 
fact, the VA examination showed no functional deficits caused 
by his subjective complaints of occasional chest discomfort.  
Moreover, since the VA examination conducted in June 1998, 
the veteran has offered no complaints concerning this 
condition, suggesting that the condition is no worse than it 
was at the time of the examination.  As a consequence, it is 
found that there is no objective evidence of record to 
support the assignment of a 20 percent schedular disability 
evaluation.


Allergic rhinitis

The pertinent evidence of record consists of the VA 
examination of the veteran performed in June 1998.  He 
indicated that he might sometimes have clear rhinorrhea with 
associated sneezing and conjunctiva.  He stated that these 
symptoms were present 70 to 80 percent of the year, but 
tended to improve the most in the early winter months.  He 
denied any recent sinus infections.  An x-ray of the sinuses 
was negative for acute sinusitis.

According to the applicable criteria, a 10 percent evaluation 
for allergic rhinitis is warranted when there are no polyps, 
but there is greater than 50 percent obstruction of the nasal 
passages on both sides or complete obstruction on one side.  
38 C.F.R. Part 4, Code 6522 (2000).

Following a review of the objective evidence of record, it is 
found that a 10 percent evaluation for the veteran's allergic 
rhinitis is not justified.  The objective evidence did not 
indicate that he had 50 percent obstruction of both nasal 
passages, or complete obstruction of one side.  In fact, the 
VA examination conducted in June 1998 found no evidence of 
active sinusitis.  While the veteran has sought treatment for 
various disorders since this VA examination, he has never 
made any mention of his allergic rhinitis worsening.  
Therefore, it is found that entitlement to a compensable 
schedular evaluation has not been established.


Postoperative bilateral inguinal hernias

The pertinent evidence of record consisted of the report of 
the veteran's June 1998 VA examination.  It was noted that he 
had had a bilateral hernia repair in 1989.  He indicated that 
every two to three weeks since then he might notice localized 
discomfort in the groin, which was relieved with sitting 
down.  The objective examination noted no evidence of a 
recurrence.

According to the applicable criteria, a noncompensable 
evaluation is warranted for small reducible, hernias, or 
without true hernia protrusion.  A noncompensable evaluation 
is also warranted for hernias which have not been operated 
on, but which are remediable.  A 10 percent evaluation 
requires postoperative recurrent hernias, which are readily 
reducible and well supported by a truss or belt.  38 C.F.R. 
Part 4, Code 7338 (2000).

After a careful review of the evidence of record, it is found 
that entitlement to a compensable evaluation for the 
veteran's postoperative bilateral inguinal hernias is not 
warranted.  In order to justify a 10 percent disability 
evaluation, the evidence would have to demonstrate the 
presence of recurrent postoperative hernias, which are 
readily reducible and well supported by a truss or belt.  In 
the instant case, the VA examination conducted in June 1998 
clearly noted that there was no evidence of recurrence of the 
veteran's hernias.  While he has sought treatment after this 
examination for various disorders, there is no indication 
that he has ever been seen for a recurrence of his hernias.  
Therefore, it is found that the evidence does not support a 
finding of entitlement to a compensable schedular evaluation.



Telogen effluvium (claimed as hair loss)

The pertinent evidence of record consisted of a June 1998 
examination report.  The veteran stated that he had first 
noticed the acute onset of thinning hair across the frontal 
scalp in June 1991.  He indicated that in the last six months 
the hair loss had "stabilized."  The objective examination 
noted that he had male pattern, nonscarring alopecia 
involving the frontal scalp with diffuse mild erythema and 
mild scaling involving the scalp.  The diagnoses were 
nonscarring alopecia and seborrheic dermatitis involving the 
scalp.

The veteran's Telogen effluvium is rated as analogous to 
eczema.  See 38 C.F.R. § 4.20.  According to this criteria, a 
0 percent evaluation is warranted for eczema, with slight, if 
any exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation requires 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  38 C.F.R. Part 4, Code 7806 
(2000).

After a careful review of the evidence of record, it is found 
that a compensable evaluation for the veteran's service-
connected Telogen effluvium is not warranted.  There is no 
objective evidence of record to suggest that the veteran's 
service-connected disorder has resulted in exfoliation, 
exudation or itching involving an exposed surface or 
extensive area.  Rather, the examination performed in June 
1998 showed that the condition had affected only the frontal 
are of the veteran's scalp.  There was no evidence of 
exudation or itching.  Significantly, there is no indication 
of record that the veteran has ever sought treatment for this 
condition subsequent to this examination, thus suggesting 
that the condition has not deteriorated since the time of 
this examination.  As a consequence, it is found that a 
compensable schedular evaluation is not justified.


Right ear hearing loss

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Evaluations of unilateral defective hearing range 
from noncompensable to a 10 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by a pure tone 
audiometry test in the frequencies of 500, 1,000, 2,000, 
3,000 and 4,000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal auditory acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85, Part 4, Codes 6100-6110 
(2000).

In situations where service connection has been granted for 
defective hearing involving only one ear and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal.  See 
VAOPGCPREC 32-97 (August 29, 1997).  In such situations, a 
maximum 10 percent evaluation is assignable where the hearing 
in the service-connected ear is at level X or XI.  38 C.F.R. 
§ 4.85, Part 4, Codes 6100-6101 (2000).

The evidence of record demonstrated a right ear hearing loss 
in service and a current right ear hearing loss disability.  
On the authorized audiological evaluation conducted as part 
of the June 1998 VA examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
55
60
60







Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The pure tone threshold average at 
500, 1,000, 2,000, 3,000 and 4,000 hertz in the right ear was 
49 decibels.

It is noted that during the pendency of this appeal the 
rating schedule pertaining to hearing loss disabilities was 
amended, effective June 1999.  Pursuant to the old and new 
regulations for rating disabilities, the current defective 
auditory acuity in the right ear is a level I and the 
auditory acuity in the left ear is considered to be normal 
for VA purposes.  See 38 C.F.R. § 4.85, Table VI (1998 & 
2000).  Significantly, the veteran has not presented any 
objective evidence that his hearing loss has worsened since 
this VA examination; the outpatient treatment records contain 
no reference to treatment for this disorder.  Accordingly, no 
more than the 0 percent schedular evaluation is warranted 
under either the old or the new regulations.  


Extraschedular evaluations

The RO declined referral of the appellant's claims seeking 
increased ratings on an extraschedular basis pursuant to 
38 C.F.R. § 3.321(b)(1) (2000).  See the July 1999 statement 
of the case.  The Board agrees as it does not appear from a 
review of the medical evidence that referral for 
consideration of an extraschedular rating for one or more of 
these disabilities is indicated.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
held that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, in Bagwell v. Brown, 9 Vet. App. 
337 (1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria of 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 9 
Vet. App. at 339.

As fully detailed above, the medical evidence does not 
reflect that the appellant's disabilities noted above warrant 
entitlement to increased compensation for the levels 
presently assigned under the schedular criteria and hence, it 
does not appear that he has "exceptional or unusual" 
disabilities.  It is not shown by the evidence that the 
appellant has required hospitalization in the recent or 
remote past for these disabilities.  He has also not 
suggested that he has received regular outpatient treatment 
for these disabilities.  With respect to employment, it has 
not been shown by the objective evidence of record that these 
disabilities have resulted in any employment handicap.  
Therefore, marked interference with employment is not shown 
by a longitudinal review of the record.

Accordingly, the Board concludes that in the absence of any 
evidence which actually shows that these disabilities are 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate them, referral under section 
3.321(b)(1) for extraschedular consideration for one or more 
of the disabilities is not in order.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for increased 
disability evaluations.


II.  Reduction in the evaluation assigned to joint pain, 
night sweats and fatigue

According to the applicable criteria, for those evaluations 
which have been in effect for five years or more, the RO is 
to ensure the greatest degree of stability of disability 
evaluations possible.  This means that those illnesses or 
disabilities subject to temporary or episodic improvement are 
not to be reduced on the results of any one examination, 
except in those cases where all of the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  38 C.F.R. § 3.344(a) (2000).  
However, these provisions do not apply to those ratings which 
have not been in effect for five years or more.  Such 
disabilities are not considered to be stabilized, and are 
thus subject to improvement.  Reexaminations disclosing 
improvement in these disabilities will warrant a reduction in 
rating.  38 C.F.R. § 3.344(c) (2000).

In the instant case, the veteran was granted service 
connection for joint pain, night sweats and fatigue by a 
rating action issued in April 1997.  This disorder was 
assigned a 40 percent disability evaluation effective 
February 1, 1996.  In November 1998, the RO issued a rating 
action which reduced this evaluation to 0 percent, effective 
December 1, 1998.  Therefore, this disability evaluation was 
in effect for approximately 2 years and 9 months.  As a 
consequence, the provisions of 38 C.F.R. § 3.344(a) do not 
apply in this case.  In other words, the evaluation assigned 
to this condition could be reduced based on a reexamination 
which showed improvement in the disability.

The veteran was afforded a VA examination in June 1998.  He 
stated that he had had night sweats and fatigue.  He noted 
that his physician had attributed his night sweats to stress.  
However, there was no evidence indicating any treatment after 
service for these complaints.  

After a careful review of the evidence of record, it is found 
that the reduction was proper and that restoration of the 40 
percent disability evaluation is not warranted.  The evidence 
of record, notable for the lack of any treatment for these 
disorders, supports a finding that the condition had 
undergone improvement.  Therefore, the reduction to 0 percent 
was warranted.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for restoration of 
the 40 percent disability evaluation for the service-
connected joint pain, night sweats and fatigue.


ORDER

An increased evaluation for irritable bowel syndrome is 
denied.

An increased evaluation for hypertension is denied.

An increased evaluation for a right eyebrow scar is denied.

An increased evaluation for the residuals of a right ankle 
sprain is denied.

An increased evaluation for right knee arthritis is denied.

An increased evaluation for the residuals of an left hand 
injury is denied.

An increased evaluation for costochondritis is denied.

An increased evaluation for allergic rhinitis is denied.

An increased evaluation for postoperative bilateral inguinal 
hernias is denied.

An increased evaluation for Telogen effluvium is denied.

An increased evaluation for a right ear hearing loss is 
denied.

Restoration of the 40 percent disability evaluation for joint 
pain, night sweats and fatigue is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The duty to assist the veteran includes the duty to obtain a 
VA examination which provides an adequate basis upon which to 
determine entitlement to the benefits sought, as well as the 
duty to obtain all relevant treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The veteran has requested that increased evaluations be 
assigned to the following disorders:  a generalized anxiety 
disorder; a low back herniated nucleus pulposus; headaches; 
mild Dupuytren's contracture of the right middle finger and 
thumb; and hemorrhoids.  He has also requested that he be 
awarded a total disability evaluation based upon individual 
unemployability due to service-connected disabilities.

In reviewing the record, it is noted that these disabilities 
were all last examined by VA in June 1998.  Subsequent to 
this examination, the veteran sought additional treatment for 
these disorders.  It is determined that a further examination 
of these disorders is justified in order to ascertain whether 
or not they have increased in severity.

The RO should also ascertain whether there are any additional 
relevant treatment records concerning these disorders 
available for review.

Finally, the RO should have the file reviewed by the 
appropriate specialists and request that an opinion be 
rendered as to the effect that the veteran's service-
connected disabilities have upon his ability to obtain and 
retain substantially gainful employment.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 Vet. App. 229 
(1994).

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran provide the names and addresses 
of all physicians and health-care 
facilities (VA and non-VA) from whom he 
has sought treatment for his service-
connected generalized anxiety disorder; a 
low back herniated nucleus pulposus; 
headaches; mild Dupuytren's contracture 
of the right middle finger and thumb; and 
hemorrhoids since June 1999.  He should 
be requested to sign and return a consent 
form authorizing the release to VA of any 
records held by non-VA health-care 
providers.  All efforts to obtain any 
named records must be documented for the 
record.  The veteran should be informed 
of any records that could not be obtained 
and should also be informed of VA's and 
his duty to obtain the records.

2.  After the above-requested development 
has been completed and after any records 
have been obtained and associated with 
the claims folder, the RO should afford 
the veteran complete VA orthopedic, 
neurologic, psychiatric, and rectal 
examinations in order to ascertain the 
current nature and degree of severity of 
the service-connected generalized anxiety 
disorder; a low back herniated nucleus 
pulposus; headaches; mild Dupuytren's 
contracture of the right middle finger 
and thumb; and hemorrhoids.  The claims 
folder must be made available to the 
examiners to review in conjunction with 
the examinations.

	a)  The orthopedic examination is to 
include all indicated special tests and 
must include range of motion testing.  
The examiner should note the range of 
motion of the low back, as well as 
flexion of the right wrist and fingers.  
The examiner must obtain active and 
passive ranges of motion (in degrees), 
state if there is any limitation of 
function and describe it, and state the 
normal range of motion.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the low back is used 
repeatedly.  Special attention should be 
given to the presence or absence of pain, 
stating at what point in the range of 
motion pain occurs and at what point pain 
prohibits further motion.  

The examiner must also note whether 
there is slight, moderate, moderately 
severe, or severe functional impairment 
of Muscle Group VII (flexion of the wrist 
and fingers).  

The factors upon which the opinions are 
based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

	b)  the neurologic examination 
should indicate whether the veteran's low 
back herniated nucleus pulposus is 
manifested by pronounced intervertebral 
disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief.

	This examination must also determine 
whether the veteran suffers from 
headaches manifested by characteristic 
prostrating attacks occurring on an 
average once a month over the last 
several months.

A complete rationale for all opinions 
expressed must be provided.

	c)  The psychiatric examination 
should indicate which criteria best 
describes the degree of impairment 
resulting from the service-connected 
generalized anxiety disorder:

100 percent:  total occupational and 
social impairment, due to such 
symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time and place; 
memory loss for names of close 
relatives, own occupation, or own 
name;

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike 
setting); inability to establish and 
maintain effective relationships;

50 percent:  occupational and social 
impairment with reduced reliability 
and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped 
speech; panic attacks more than once 
a week; difficulty in understanding 
complex commands; impairment of 
short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining 
effective work and social 
relationships.

See 38 C.F.R. Part 4, Code 9400 
(2000).

The examination is to include a Global 
Assessment of Functioning (GAF) Score or 
its narrative equivalent.

A complete rationale for any opinion 
expressed must be provided.

	d)  The rectal examination is to 
note whether the veteran suffers from 
large or thrombotic, irreducible 
hemorrhoids, with excessive redundant 
tissue, evidencing frequent recurrences.

3.  The RO should refer the claims file 
to all appropriate physicians in order 
that they may render a joint opinion as 
to the effect that the veteran's service-
connected disabilities have upon his 
ability to obtain and retain 
substantially gainful employment.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



